                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE


 UNITED STATES OF AMERICA                     )
                                              )
 vs.                                          )   No. 2:18-CR-00054.21
                                              )       REEVES/WYRICK
 ZACHARIAH TAYLOR                             )
 THORNTON


                                        ORDER

       Magistrate Judge C. Clifford Shirley filed a report and recommendation

recommending the Court: (1) grant Defendant’s motion to withdraw his not guilty plea to

Count One and Count Fifteen of the Indictment; (2) accept Defendant’s plea of guilty to

Count One and Count Fifteen of the Indictment, that is, of conspiracy to distribute and

possess with intent to distribute 5 grams or more but less than 50 grams of

methamphetamine, its salts, its isomers, and salts of its isomers and possession of a firearm

in furtherance of a drug trafficking offense as charged in Count One; (3) adjudicate

Defendant guilty of the charges set forth in Count One and Count Fifteen of the Indictment;

and (4) find Defendant shall remain in custody until sentencing in this matter [R. 459].

Neither party filed a timely objection to the report and recommendation. After reviewing

the record, the Court agrees with the magistrate judge’s report and recommendation.

Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation [R. 459] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       (1)    Defendant’s motion to withdraw his not guilty plea to Count One and Count

              Fifteen of the Indictment is GRANTED;
(2)   Defendant’s plea of guilty to Count One and Count Fifteen of the Indictment,

      that is, of conspiracy to distribute and possess with intent to distribute 5

      grams or more but less than 50 grams of methamphetamine, its salts, its

      isomers, and salts of its isomers and possession of a firearm in furtherance of

      a drug trafficking offense as charged in Count One, is ACCEPTED;

(3)   Defendant is hereby ADJUDGED guilty of the charges set forth in Count

      One and Count Fifteen of the Indictment;

(4)   Defendant SHALL REMAIN in custody until sentencing in this matter

      which is scheduled to take place on April 20, 2020, at 11:00 a.m. before the

      Honorable Pamela L. Reeves, United States District Judge.

SO ORDERED.

ENTER:


                           ____________________________________________
                           CHIEF UNITED STATES DISTRICT JUDGE
